DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

Status of Claims
Claims 1-6, 9, and 14-20 are pending and currently under consideration for patentability; claims 1, 14-16, and 18-20 have been amended; claims 7, 8, and 10-13 were previously cancelled. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 22 February 2021 has been acknowledged and considered by the Examiner. 

Response to Arguments
Applicant’s arguments dated 22 February 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite that the second device is capable of drug delivery and that the receiver triggers an adjustment in drug delivery from the second device. Applicant argues that the previously used prior art does not disclose or suggest some limitations. The Examiner respectfully disagrees for at least the reasons described below in relation to the amended limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosero (US 2012/0041289 A1) in view of Hyde et al. (US 2012/0238839 A1).

a first device implanted into a patient’s body ([0016], [0043])
a second device spaced apart from the first device, wherein the second device is implanted into the patient’s body ([0043])
the first device and second device capable of engaging in a two-way communication through transmission of one of more infrared signals through at least a portion of the patient’s body between the first device and the second device ([0016] - [0017], [0076]), wherein the one or more infrared signals travel through the body with minimal interference from a surrounding tissue or organ ([0013])
a receiver for detecting and/or decoding the one or more infrared signals to monitor physiological changes in the patient ([0042] - [0043])
the receiver for sending information to a physician ([0042] - [0043])
Regarding claim 1, Rosero does not explicitly disclose 
wherein the second device is capable of drug delivery
wherein the devices are capable of two-way communication through transmission of one or more infrared signals
wherein the one or more infrared signals are transmitted with a wavelength frequency in a range of approximately 1x10-8 to 1x10-1 Hz
wherein the receiver triggers an adjustment in drug delivery from the second device
-8 to 1x10-1 Hz.  However, as the skilled artisan would be motivated to ensure that the wavelength frequency was optimally attuned for data transmission, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a wavelength frequency in the range of approximately 1x10-8 to 1x10-1 Hz when implementing the system described by Rosero, as doing so advantageously ensures that the data transmission would be at an appropriate frequency.  The Examiner also respectfully directs the Applicant to MPEP 2144.05, particularly the sections on optimization via routine experimentation of result-effective variables.  The Examiner respectfully submits that wavelength frequency is as well-known parameter in the signal transmission arts, further that the optimal wavelength frequency may be different depending on the mode of transmission, for example if using infrared light, visible light, or ultraviolet light.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill it the art at the time the invention was filed to adjust the wavelength frequency via routine experimentation, for example arriving at a range of approximately 1x10-8 to 1x10-1 Hz, when using the system described by Rosero, as doing so advantageously ensures that the signals are optimally transmitted between devices.  
Regarding the limitations directed at the two-way communication, although the Examiner respectfully submits that Rosero’s description of a matrix using infrared scanning of a biological material suggests the claimed limitation of “two-way 
Regarding the limitations directed at the drug delivery capability of the second device and the adjustment thereof by the receiver, Rosero does not explicitly disclose wherein the second device is capable of drug delivery and wherein the receiver triggers an adjustment in drug delivery from the second device.  However, Hyde describes wherein the implantable device is capable of drug delivery ([0058]), and wherein a controller triggers an adjustment in drug delivery in response to physiological changes ([0163] - [0164]).  As Hyde is also directed towards an intra-body communication system for monitoring physiological changes in a patient and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a drug delivery control process similar to that described by Hyde when using a device similar to that described by Rosero, as doing so 
 However,Regarding claim 2, Rosero further describes wherein the first device comprises a biologic component ([0035] - [0036]). 
Regarding claim 3, Rosero further describes wherein biologic component comprises a cell layer having cells from a target site pre-positioned on or in the device prior to implantation (0035] - [0036], [0046]).
Regarding claim 4, Rosero further describes wherein the pre-positioned cells are adapted to respond to a physiological signal from the patient ([0044], [0046] - [0047]). 
Regarding claim 5, Rosero further describes wherein the first device further comprises an electronic component ([0034] - [0035]). 
Regarding claim 6, Rosero further describes wherein the electronic component comprises at least one sensor and at least one electrode contacting said biologic component ([0034] - [0035], [0038]).
Regarding claim 9, Rosero and Hyde further describe wherein the two-way communication includes transmitting and receiving infrared signals (Rosero: [0076]; Hyde: [0257]). 
Regarding claim 14, Rosero further describes wherein the one or more infrared signals measure blood pressure, ECG, body temperature, or combinations thereof ([0044]). 
Regarding claim 15, Rosero further describes wherein the receiver compares the one or more infrared signals to a reference signal to diagnose a disease or condition ([0058]).

Regarding claim 17, Rosero further describes wherein the event includes adjusting the patient’s medical treatment ([0056]). 
Regarding claims 18-20, Rosero describes a method for monitoring, diagnosing, or treating a patient ([0009]), comprising
providing an intra-body communication system ([0016] - [0017]) comprising: 
a first device implanted into a patient’s body ([0016], [0043])
a second device spaced apart from the first device, wherein the second device is implanted into the patient’s body ([0043])
the first device and second device capable of engaging in a two-way communication through transmission of infrared signals through at least a portion of the patient’s body between the first device and the second device ([0016] - [0017], [0076]), wherein the infrared signals travel through 
a receiver for detecting and/or decoding the infrared signals to monitor physiological changes in the patient ([0042] - [0043])
transmitting the infrared signals through at least a portion of the patient’s body between the first device and the second device ([0016] - [0017])
providing the receiver for detecting and/or decoding the infrared signals to monitor physiological changes in the patient ([0042] - [0043])
the receiver for sending information to a physician ([0042] - [0043])
Regarding claim 19 in particular, Rosero discloses comparing the infrared signals in the patient to a reference signal to diagnose a disease or condition ([0058]).
Regarding claim 20 in particular, Rosero discloses reviewing and/or analyzing the infrared signals and treating the patient based on the review and/or analysis of the one or more signals ([0056]). 
Regarding claims 18-20, Rosero does not explicitly disclose 
wherein the second device is capable of drug delivery
wherein the devices are capable of two-way communication through transmission of one or more infrared signals
wherein the one or more infrared signals are transmitted with a wavelength frequency in a range of approximately 1x10-8 to 1x10-1 Hz
wherein the receiver triggers an adjustment in drug delivery from the second device
-8 to 1x10-1 Hz.  However, as the skilled artisan would be motivated to ensure that the wavelength frequency was optimally attuned for data transmission, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a wavelength frequency in the range of approximately 1x10-8 to 1x10-1 Hz when implementing the system described by Rosero, as doing so advantageously ensures that the data transmission would be at an appropriate frequency.  The Examiner also respectfully directs the Applicant to MPEP 2144.05, particularly the sections on optimization via routine experimentation of result-effective variables.  The Examiner respectfully submits that wavelength frequency is as well-known parameter in the signal transmission arts, further that the optimal wavelength frequency may be different depending on the mode of transmission, for example if using infrared light, visible light, or ultraviolet light.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill it the art at the time the invention was filed to adjust the wavelength frequency via routine experimentation, for example arriving at a range of approximately 1x10-8 to 1x10-1 Hz, when using the system described by Rosero, as doing so advantageously ensures that the signals are optimally transmitted between devices.  
Regarding the limitations directed at the two-way communication, although the Examiner respectfully submits that Rosero’s description of a matrix using infrared scanning of a biological material suggests the claimed limitation of “two-way 
Regarding the limitations directed at the drug delivery capability of the second device and the adjustment thereof by the receiver, Rosero does not explicitly disclose wherein the second device is capable of drug delivery and wherein the receiver triggers an adjustment in drug delivery from the second device.  However, Hyde describes wherein the implantable device is capable of drug delivery ([0058]), and wherein a controller triggers an adjustment in drug delivery in response to physiological changes ([0163] - [0164]).  As Hyde is also directed towards an intra-body communication system for monitoring physiological changes in a patient and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a drug delivery control process similar to that described by Hyde when using a device similar to that described by Rosero, as doing so 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792